The opinion of the court was delivered by
Lowrie, C. J.
By the Act of 1834, relating to counties and townships, the Quarter Sessions has authority over townships so as to erect new ones, to divide any one already existing, and to alter the lines of any two or more adjoining ones. These are three distinct functions. The law in relation to two of them is so far changed by the Acts of 14th March and 24th April 1857, B. L. 93, 304, that no township can be divided into two or more, and no new township can be erected out of two or more adjoining ones, without the concurring vote of the people affected by the change. But neither of these changes applies to a proceeding to alter the lines of two or more adjoining townships. They do not name such a case, and their provisions do not fit it, and we cannot make them fit. The present case is one of the alteration of lines, though called one of annexation, and it is to be decided by the old law, for the new laws do not relate to it.
Order affirmed at the costs of the plaintiffs in error, and record remitted.